EXAMINER’S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Max Moskowitz for the interview conducted on 02/14/2022.

The application has been amended for claims as follows:

1. (Currently Amended) A method for recovering a collapsed pattern which is a pattern formed on a front surface of a substrate, the method comprising:
a reactive gas supplying step which supplies to the front surface of the substrate a reactive gas that can react with a silicon oxide product adhered to a leading end portion of the pattern, the reactive gas supplying step including a hydrogen fluoride vapor supplying step which supplies vapor that contains hydrogen fluoride to the front surface of the substrate which reacts with the silicon oxide product to undergo decomposition; 
a substrate heating step which heats the substrate to evaporate residue from the decomposition; and
to remove remaining fluorine on the front surface of the substrate and thereby recovering the collapsed pattern.

2. (Cancelled).

3. (Currently Amended) The collapsed pattern recovering method according to Claim [[2]] 1. which further includes comprising [[a]] the substrate heating step which heats the substrate in parallel with the hydrogen fluoride vapor supplying step.

4-5. (Cancelled).

6. (Currently Amended) A method for processing a substrate in which a pattern is formed on a front surface thereof, the method comprising:
a processing liquid supplying step which supplies a processing liquid to the front surface of the substrate,
a spin drying step in which the substrate is rotated at a high speed and dried by spinning off the liquid after the processing liquid supplying step, and
a pattern recovering step which is executed after the spin drying step, wherein
the pattern recovering step includes:
a reactive gas supplying step of supplying to the front surface of the substrate a reactive gas that can react with a silicon oxide product adhered to a leading end portion of the pattern is executed which reacts with the silicon oxide product to undergo decomposition; 
substrate heating step which heats the substrate to evaporate residue from the decomposition; and
a superheated water vapor supplying step which supplies superheated water vapor, which is higher in temperature than a boiling point of water, to the front surface of the substrate after the hydrogen fluoride vapor supplying step to remove remaining fluorine on the front surface of the substrate and thereby recovering the pattern.

7. (Cancelled).

8. (Currently Amended) The substrate processing method according to Claim 6, wherein the pattern recovering step further includes [[a]] the substrate heating step that heats the substrate in parallel with the hydrogen fluoride vapor supplying step.

9-15. (Cancelled).

16. (Previously Presented) The collapsed pattern recovering method according to Claim 3, wherein the substrate heating step heats the substrate to a temperature higher than 109 °C and not higher than 130 °C.





Allowable Subject Matter
3.	1, 3, 6, 8, 16-17 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a method for recovering a collapsed pattern which is a pattern formed on a front surface of a substrate, the method, comprising “after the hydrogen fluoride vapor supplying step to remove remaining fluorine on the front surface of the substrate and thereby recovering the collapsed pattern” in combination with other limitations as a whole.

For claim 6, the references of record, either singularly or in combination, do not teach or suggest at least a method for recovering a collapsed pattern which is a pattern formed on a front surface of a substrate, the method, comprising “after the hydrogen fluoride vapor supplying step to remove remaining fluorine on the front surface of the substrate and thereby recovering the collapsed pattern” in combination with other limitations as a whole.


The closet prior arts on records are Mikhaylichenko et al (US 2011/0183522 A1), Nishimura et al (US 2011/0174337 A1),  JP2007-227764 (applicant provided IDS). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices. Furthermore applicant's arguments have been considered however they are moot due to the application being in conditions for allowance.

Claims  3, 8, 16-17  are also allowed being dependent on allowable claims 1, 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897